 4:20-cv-03081-RFR-SMB Doc # 27 Filed: 11/04/20 Page 1 of 2 - Page ID # 225




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

SHERIDAN THOMAS, MIRANDA
MELSON, JANE DOE 1, JANE DOE 2,
SYDNEY BRUN-OZUNA, JANE DOE 3,                        4:20CV3081
JANE DOE 4, JANE DOE 5, OTHER
UNIDENTIFIED FEMALE DOES, and
CAPRI DAVIS,                                  ORDER TO SHOW CAUSE
                   Plaintiffs,
      vs.
BOARD OF REGENTS OF THE
UNIVERSITY OF NEBRASKA,
UNIVERSITY OF NEBRASKA,
UNIVERSITY OF NEBRASKA -
LINCOLN, HANK BOUNDS, individually
and in his official capacity; SUSAN FRITZ,
individually and in her official capacity;
WALTER "TED" CARTER, JR.,
individually and in his official capacity;
PETE JEYARAM, individually and in his
official capacity; HARVEY PERLMAN,
individually and in his official capacity;
RONNIE GREEN, individually and in his
official capacity; LAURIE BELLOWS,
individually and in her official capacity;
JAKE JOHNSON, individually and in his
official capacity; MATTHEW HECKER,
individually and in his official capacity;
SUSAN FOSTER, individually and in her
official capacity; TAMIKO STRICKMAN,
individually and in her official capacity;
JEFF LAMOUREAUX, individually and in
his official capacity; MEAGAN
COUNLEY, individually and in her official
capacity; RYAN FETTE, individually and
in his official capacity; BRIANA PALLAS-
SEARS, individually and in her official
capacity; SUE KELLY MOORE,
individually and in her official capacity;
RICHARD MORRELL, individually and in
his official capacity; SANDRA CHAVEZ,
individually and in her official capacity;
JAMIE PEER, individually and in her
official capacity; and OTHER
UNIDENTIFIED DEFENDANTS,
                   Defendants.
  4:20-cv-03081-RFR-SMB Doc # 27 Filed: 11/04/20 Page 2 of 2 - Page ID # 226




       This action was filed on July 20, 2020. (Filing No. 1.) Pursuant to Federal Rule of Civil
Procedure 4(m), Plaintiffs must serve its complaint on Defendants within ninety days of filing the
lawsuit. To date, Plaintiffs have not filed any return of service indicating service on Defendants,
nor have Defendants entered voluntary appearances.

       Accordingly,

         IT IS ORDERED that by or before November 18, 2020, Plaintiffs shall show cause why
this action should not be dismissed for lack of prosecution. Failure to comply with this Order may
result in the dismissal of this case without further notice.

       Dated this 4th day of November, 2020.

                                                     BY THE COURT:


                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
